241 F.2d 855
Gloria DU BOYCE and Pasquale Onofrio, Appellants,v.KRUGER & BIRCH, Inc., Realtors; Birch and Maduro, Attorneys;and N. O. Wells, Surveyor.
No. 12021.
United States Court of Appeals Third Circuit.
Argued at Charlotte Amalie Jan. 30, 1957.Decided March 7, 1957.

Gloria Du Boyce and Pasquale Onofrio, appellants, pro se.
Everett B. Birch, Charlotte Amalie, St. Thomas, V.I., for Kruger and Birch.
W. W. Bailey, Charlotte Amalie, St. Thomas, V.I., for N. O. Wells.
Before MARIS, WOODBURY and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal by the plaintiffs from an order of the District Court of the Virgin Islands dismissing their civil action for damages for an alleged conspiracy by the defendants to injure them in various ways.  The dismissal was ordered because of their failure to appear at the time fixed for trial and prosecute the action.  The case was brought without counsel and its prosecution by the plaintiffs appears largely to have been confined to applications for postponement of trial.  In three instances the plaintiffs employed counsel to present these applications without giving such counsel authority to appear generally for them.  On November 29, 1956, the day which the court had previously peremptorily fixed for trial, a further requested postponement was denied and upon the failure of the plaintiffs to proceed the court entered the order appealed from dismissing the action.  The dismissal was with leave to reinstate the action if the plaintiffs should retain counsel who would enter a general appearance for them on or before January 15, 1957.  No such appearance was entered, however.


2
Our examination of the record satisfies us that the district court was fully justified in the action it took.  The reasons given for the requested postponements were largely that this case was dependent on the outcome of the plaintiff Du Boyce's appeal to this court in the case of Kruger & Birch, Inc. v. Du Boyce in which our opinion has been filed this day. 241 F.2d 849.  An examination of the complaint in the present case, however, shows that the issues which it raises do not in any way involve the boundary dispute which was the subject of that case.  The requests for postponement on this ground were clearly privolous and the last of them was, therefore, quite properly refused.


3
The order of the district court will be affirmed.